                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY,                 )
                                    )
                    Plaintiff,      )                        8:19CV378
                                    )
             v.                     )
                                    )
FIREFIGHTER FOR STATION #33, )                                ORDER
OMAHA POLICE DEPT, Police           )
Office Lt, Sgt. in Rank, and        )
WALTER GEORGE SCHALTZ,              )
Judge, Court Clerk, Re-create Crime )
Scence’s,                           )
                                    )
                    Defendants.     )
                                    )


       Plaintiff, a non-prisoner, filed a Motion for Leave to Proceed in Forma
Pauperis. (Filing No. 2.) Upon review of Plaintiff’s Motion, the court finds that
Plaintiff is financially eligible to proceed in forma pauperis.

       IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is advised
that the next step in his case will be for the court to conduct an initial review of his
claims to determine whether summary dismissal is appropriate under 28 U.S.C. §
1915(e)(2). The court will conduct this initial review in its normal course of business.

      DATED this 29th day of August, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
